DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021, 05/24/2021 and 07/14/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation “operating one or more vehicle control inputs to cause the leader to arrive at the same longitudinal positions along the path” it is indefinite as in the specification paragraph “27” it points out to be the follower not the leader as the follower is the one who is following the path of the leader and not the opposite. Appropriate correction is required.
Claim 4 recites the limitation "The desired path”, There is a lack of antecedent basis for this limitation in the claim. As best understood, for the purpose of the written opinion, this is interpreted as “a desired path” to restore clarity, continuity and proper antecedent basis to the claim.
Claim 10 recites the limitation "the recovery trajectory”, There is a lack of antecedent basis for this limitation in the claim. As best understood, for the purpose of the written opinion, this is interpreted as “a recovery trajectory” to restore clarity, continuity and proper antecedent basis to the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 are under 35 U.S.C. 102(a)(1) as being anticipated in view of Erlien et al (WO 2018085107 A1).
Regarding claim 20, Erlien discloses an autonomous semi-truck comprising: a tractor coupled to a trailer; a drive system operable to drive the autonomous semi-truck, including at least steering controls; one or more sensors accessible to the autonomous semi-truck; (see Erlien figures 2-4D and paragraphs “0011-0012”, “0050” and “0097” “methods of tracking a specific lead vehicle using a distance measuring unit mounted on a trailing vehicle are described. In this embodiment, a current radar (or other distance measurement) sample is obtained from a radar (or other distance measurement) unit. The current distance measurement sample includes a set of zero or more object points. In parallel, a current estimate of a state of the lead vehicle corresponding to the current sample is obtained. The current state estimate includes one or more state parameters which may include (but is not limited to), a position parameter (such as the current relative position of the lead vehicle), a speed parameter (such as a current relative velocity of the lead vehicle) and/or other position and/or orientation related parameters.”),
a control system comprising processing resources executing instructions that cause the control system to: receive data from the sensors; from the data, determine a Leader Follower Relative Pose (LFRP); and operate the control system based on the LFRP (see Erlien paragraphs “0097-0099” “the histogram can be used as a check to verify that the correct vehicle is being tracked by the radar unit” and “it is helpful to maintain accurate models of the expected relative positions, speeds and orientations of each of the vehicles in the platoon as such information is very helpful in the accurate control of the gap between platoon partners”).

Regarding claim 21, Erlien discloses wherein the control system is further operated to: compute a pursuit pose that is not the current LFRP but is on the desired path (see Erlien figures 4a-4d and paragraphs “0075” and “0078” regarding detecting a scene of objects located outside the bounding box such as objects outside the road or other vehicles in adjacent lanes 272 and 273 on either the right and left hand side of the lead truck (i.e. a lane relative pose) “the radar system control logic determines whether any of the identified objects are partner vehicle radar point candidates as represented by step 218. Representative objects that might be detected by the radar unit 260 are marked with X's in Figs. 4A-4D. To qualify as a partner vehicle radar point candidate, an object detected in the scene must be located within the bounding box in terms of both position and speed. Radar objects located outside of the bounding box are preferably rejected because there is a relatively higher probability that they do not correspond to the partner vehicle. For example, they could correspond to vehicles in adjacent lanes 272, 273, an interloper located between the platoon partners (not shown), objects on the side of the road 274”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 8-16 are under 35 U.S.C. 103 as being unpatentable in view of Erlien et al (WO 2018085107 A1) in view of Laws et al (US 2020/0057453 A1).
Regarding claim 1, Erlien discloses a method of operating a plurality of vehicles in a platoon, the vehicles including a leader vehicle and a follower vehicle, the method comprising: (see Erlien figures 2-4D and paragraph “0011-0012” “methods of tracking a specific lead vehicle using a distance measuring unit mounted on a trailing vehicle are described. In this embodiment, a current radar (or other distance measurement) sample is obtained from a radar (or other distance measurement) unit. The current distance measurement sample includes a set of zero or more object points. In parallel, a current estimate of a state of the lead vehicle corresponding to the current sample is obtained. The current state estimate includes one or more state parameters which may include (but is not limited to), a position parameter (such as the current relative position of the lead vehicle), a speed parameter (such as a current relative velocity of the lead vehicle) and/or other position and/or orientation related parameters.”)
at the follower, detecting longitudinal positions of the leader along a path via sensor-based positional tracking, and without communication to the leader or by the leader of the positions (see Erlien paragraphs “0005” and “0011” “identifying the back of a particular vehicle (e.g., a platoon partner) in a set of distance measurement scenes and/or for tracking the back of such a vehicle. The described techniques can be used in conjunction with a variety of different distance measuring technologies including radar, LIDAR, sonar units or any other time-of-flight distance measuring sensors, camera based distance measuring units, and others”) 
operating one or more vehicle control inputs to cause the leader to arrive at the same longitudinal positions along the path (see Erlien paragraphs “0043” and “0050” “One of the goals of platooning is typically to maintain a desired longitudinal distance between the platooning vehicles, which is frequently referred to herein as the "desired gap". That is, it is desirable for the trailing vehicle (e.g., a trailing truck) to maintain a designated gap relative to a specific vehicle (e.g., a lead truck). The vehicles involved in a platoon will typically have sophisticated control systems suitable for initiating a platoon, maintaining the gap under a wide variety of different driving conditions, and gracefully dissolving the platoon as appropriate” and via paragraph “0084” and “0126”),
such that when the follower reaches each longitudinal position, a corresponding reference point on the follower also ends up in the same lateral position as a corresponding reference point of the leader at a time when the leader was located at that longitudinal position (see Erlien figure 2, claim 69 and paragraphs “0043”, “0112” and “0131” “One of the goals of platooning is typically to maintain a desired longitudinal distance between the platooning vehicles, which is frequently referred to herein as the "desired gap". That is, it is desirable for the trailing vehicle (e.g., a trailing truck) to maintain a designated gap relative to a specific vehicle (e.g., a lead truck)” and “When a match is found, the best matched target is used to update the radar tracking position and speed estimate for the back of the truck as well (step 508). The position and speed estimate is then propagated in time to the position expected for the next radar sample in step 510. That is, the logic estimates the expected position of the back of the truck at the time the next radar sample is expected. This is a relatively simple matter since the radar samples are provided at regular intervals so the timing of the next expected sample is easy to determine. For example, if the radar sample rate is 20 Hz, the next sample can be expected to occur 0.05 seconds after the last sample. If the front and rear vehicles are traveling at exactly the same velocity and both vehicles are traveling in the same direction, than the "expected" position of the back of the front vehicle would be exactly the same as the last detected position of the back of the front vehicle”).

    PNG
    media_image1.png
    853
    534
    media_image1.png
    Greyscale

Erlien fails to explicitly teach controlling a lateral position of the follower along the path by determining a reference point on the leader vehicle. 
However Laws teaches controlling a lateral position of the follower along the path by determining a reference point on the leader vehicle (see Laws paragraph “0036” “he path information (also known as a trace or breadcrumbs) may be transmitted from V1 to V2 periodically, illustrated in FIGS. 1C and 1D by small circles positioned along the path. Furthermore, the FTL system may equip V2 with systems for vehicle identification/perception, localization, and automated following control, so that V2 follows V1 with lateral control (for example by commanding steer angle) to maintain its path and longitudinal control (for example by commanding engine torque and braking) to manage a gap between the vehicles according to a policy”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gap measurement for vehicle convoying of Erlien to accurately monitor and guarantee that a safe gap be maintained between the following vehicle and other vehicles on the road (including the lead vehicle) to save fuel and have a safe and flexible drive  (Laws paragraph “0036”).

Regarding claim 2, Erlien discloses wherein the reference point is derived from a model of vehicle geometry for the leader vehicle (see Erlien figure 4A and paragraph “0007” “a bounding box is conceptually applied around the estimated position of the first vehicle and measurement system object points that are not located within the bounding box are not considered first vehicle point candidates. In some embodiments, the bounding box defines a region that exceeds a maximum expected size of the first vehicle.”).

    PNG
    media_image2.png
    618
    298
    media_image2.png
    Greyscale



Regarding claim 8, Erlien discloses wherein the reference point is a location on the leader vehicle other than rear doors or other visible components of the leader (see Erlien paragraphs “0007” and “0068-0069” “Thus, the reported GPS position for a tractor-trailer will be well in front of the back of the trailer which is (a) the point that is of primary interest to the gap control purposes”).

Regarding claim 9, Erlien discloses wherein the reference point is derived from a model of image formation of the leader vehicle (see Erlien paragraph “0005” “camera based distance measuring units, and others.”).

Regarding claim 10, Erlien discloses comprising: at the follower: detecting, using one or more of the one or more of lane markings, barriers, and/or pavement edge along the path to provide a Lane Relative Pose (LRP) (see Erlien figures 4a-4d and paragraphs “0060”, “0075” and “0078” regarding detecting a scene of objects such as located outside the bounding box such as objects outside the road or other vehicles in adjacent lanes 272 and 273 on either the right and left hand side of the lead truck (i.e. a lane relative pose) “stationary objects such as obstacles in the road, signs, trees, and other objects to the side of the road” and “the radar system control logic determines whether any of the identified objects are partner vehicle radar point candidates as represented by step 218. Representative objects that might be detected by the radar unit 260 are marked with X's in Figs. 4A-4D. To qualify as a partner vehicle radar point candidate, an object detected in the scene must be located within the bounding box in terms of both position and speed. Radar objects located outside of the bounding box are preferably rejected because there is a relatively higher probability that they do not correspond to the partner vehicle. For example, they could correspond to vehicles in adjacent lanes 272, 273, an interloper located between the platoon partners (not shown), objects on the side of the road 274 etc. Objects that do not closely match the expected relative speed of the partner vehicle are also preferably rejected even if they match the expected position aspects of the bounding box longitudinally and laterally because again, it is less likely that they correspond to the platoon partner. For example, a stationary object such as a feature to the side of the road (e.g. a road sign, tree or stationary vehicle), debris in the road, or a detected feature in the road itself (e.g. a pothole, etc.), will appear to be approaching the radar unit at the speed that the host vehicle is traveling at.”),
determining a Leader-Follower Relative Pose (LFRP) from one or more sensors (see Erlien paragraphs “0097-0099” “the histogram can be used as a check to verify that the correct vehicle is being tracked by the radar unit” and “it is helpful to maintain accurate models of the expected relative positions, speeds and orientations of each of the vehicles in the platoon as such information is very helpful in the accurate control of the gap between platoon partners”),
selectively determining the recovery trajectory from either the LFRP, or the LRP, or a combination of both the LFRP and the LRP, depending on a condition (see Erlien paragraphs “0078”, “0091” and “0127” “The back of vehicle criteria used on the clustered histogram data effectively filters any other vehicles traveling within the footprint of the bounding box at very near the same speed as the platoon partner because the bins are small enough that it is highly unlikely that such an interloper can maintain a constant enough gap to fool the algorithm into thinking that the interloper is part of the target (e.g., even if the interloper is traveling at nearly the same speed as the partner vehicle, if it is located within the bounding box, it's position relative to the partner vehicle's position is likely to vary enough to cause the back of partner vehicle test to fail. The back of vehicle criteria also filters out more random objects reported by the radar unit” and “when the lead vehicle changes to a different lane, an interloper cuts in between the platooning vehicles, or a transitory fault occurs with the radar unit. With such tracking, radar identification of the platoon partner can more easily be reestablished when the back of the platoon partner comes back into the radar unit' s view”).

Regarding claim 11, Erlien discloses wherein the condition is that one or more of lane markings, barriers and/or pavement cannot be detected sufficiently reliably, and then further determining the recovery trajectory from only the LFRP and not the LRP (see Erlien paragraphs “0075” and “0098”  regarding if the bounding box is not within the entire filed of view as the lead truck is in an adjacent lane that cannot be detected reliably so the identification logic waits until the entire bounding box comes within the field view to obtain a radar view (only the LFRP) “In circumstances where the entire bounding box is not located within the radar unit's field of view (e.g., a scenario such as shown in Figs 4B or 4C or when the lead vehicle is otherwise out of view), the partner vehicle identification logic waits at step 209 for the entire bounding box to come within the radar unit's field.”).

Regarding claim 12, Erlien discloses wherein the condition is that one or more of lane markings, barriers and/or pavement are able to be detected, and then further determining the recovery trajectory from only the LRP and not the LFRP (see Erlien figures 4a-4d and paragraphs “0060”, “0075”, “0077” and “0078” regarding detecting a scene of objects located outside the bounding box such as objects outside the road or other vehicles in adjacent lanes 272 and 273 on either the right and left hand side of the lead truck (i.e. a lane relative pose)  “stationary objects such as obstacles in the road, signs, trees, and other objects to the side of the road”, “By way of example, when driving along a road, the radar unit may receive reflections from multiple different vehicles including any vehicle that is immediately ahead, passing vehicles going in the same or opposite direction objects to the side of the road such as highway or street signs, trees or other objects along the side of the road, etc..” and “the radar system control logic determines whether any of the identified objects are partner vehicle radar point candidates as represented by step 218. Representative objects that might be detected by the radar unit 260 are marked with X's in Figs. 4A-4D. To qualify as a partner vehicle radar point candidate, an object detected in the scene must be located within the bounding box in terms of both position and speed. Radar objects located outside of the bounding box are preferably rejected because there is a relatively higher probability that they do not correspond to the partner vehicle. For example, they could correspond to vehicles in adjacent lanes 272, 273, an interloper located between the platoon partners (not shown), objects on the side of the road 274”).

Regarding claim 13, Erlien discloses wherein the condition is starting or stopping from a tandem or parallel configuration or some combination of both configurations (see Erlien paragraph “0127” regarding the condition is a transitory fault when in an interloper cuts in between the platooning vehicles (i.e. stopping from a tandem configuration) “when the lead vehicle changes to a different lane, an interloper cuts in between the platooning vehicles, or a transitory fault occurs with the radar unit. With such tracking, radar identification of the platoon partner can more easily be reestablished when the back of the platoon partner comes back into the radar unit' s view”).

Regarding claim 14, Erlien discloses wherein the condition is stopping in parallel (see Erlien paragraphs “0098” and “0145” “radar points may optionally be discarded after they become too old or the process restarted if the system has trouble identifying the back of the partner vehicle or for other reasons, such as the vehicles coming to a stop”), and further comprising, at the follower: determining an offset path that is offset laterally or longitudinally or both from at least one position of the path followed by the leader (see Erlien paragraphs “0069” and “0072” “If the actual length of the platoon partner is known, the size of the bounding box can be adjusted accordingly to more accurately reflect the expected offset between the GPS position and the back of the trailer - which correlates to the effective vehicle length”).

Regarding claim 15, Erlien discloses wherein the LRP is determined from a lane that is other than a lane currently occupied by the follower (see Erlien paragraph “0075” “In contrast, in Fig. 4B, the lead truck 251 is in a lane adjacent the trailing truck 252 and some, but not all of the lead truck 251 itself (and thus not all of bounding box 255) is within the field of view 263 of trailing truck radar unit 260. In Fig. 4C, the lead truck 251 is in a lane adjacent to the trailing truck 252 and all of the lead truck 251 itself”).

Regarding claim 16, Erlien discloses method of operating a plurality of vehicles in a platoon, the vehicles including a leader vehicle and a follower vehicle, the method comprising (see Erlien figures 2-4D and paragraph “0011-0012” “methods of tracking a specific lead vehicle using a distance measuring unit mounted on a trailing vehicle are described. In this embodiment, a current radar (or other distance measurement) sample is obtained from a radar (or other distance measurement) unit. The current distance measurement sample includes a set of zero or more object points. In parallel, a current estimate of a state of the lead vehicle corresponding to the current sample is obtained. The current state estimate includes one or more state parameters which may include (but is not limited to), a position parameter (such as the current relative position of the lead vehicle), a speed parameter (such as a current relative velocity of the lead vehicle) and/or other position and/or orientation related parameters.”)
at the follower, determining positions of the leader along a path determining a travel lane of the follower by using one or more sensors (see Erlien paragraphs “0005” and “0011” “identifying the back of a particular vehicle (e.g., a platoon partner) in a set of distance measurement scenes and/or for tracking the back of such a vehicle. The described techniques can be used in conjunction with a variety of different distance measuring technologies including radar, LIDAR, sonar units or any other time-of-flight distance measuring sensors, camera based distance measuring units, and others”) 
to detect one or more of lane markings, barriers, pavement edge or other attributes of a travel lane (see Erlien figures 4a-4d and paragraphs “0060”, “0075” and “0078” “the radar system control logic determines whether any of the identified objects are partner vehicle radar point candidates as represented by step 218. Representative objects that might be detected by the radar unit 260 are marked with X's in Figs. 4A-4D. To qualify as a partner vehicle radar point candidate, an object detected in the scene must be located within the bounding box in terms of both position and speed. Radar objects located outside of the bounding box are preferably rejected because there is a relatively higher probability that they do not correspond to the partner vehicle. For example, they could correspond to vehicles in adjacent lanes 272, 273, an interloper located between the platoon partners (not shown), objects on the side of the road 274” and via paragraphs “0097-0099” “the histogram can be used as a check to verify that the correct vehicle is being tracked by the radar unit” and “it is helpful to maintain accurate models of the expected relative positions, speeds and orientations of each of the vehicles in the platoon as such information is very helpful in the accurate control of the gap between platoon partners”).
Erlien fails to explicitly teach selectively controlling the position of the follower by either following the travel lane or by following the leader.
However Laws teaches selectively controlling the position of the follower by either following the travel lane or by following the leader (see Laws paragraph “0036” “he path information (also known as a trace or breadcrumbs) may be transmitted from V1 to V2 periodically, illustrated in FIGS. 1C and 1D by small circles positioned along the path. Furthermore, the FTL system may equip V2 with systems for vehicle identification/perception, localization, and automated following control, so that V2 follows V1 with lateral control (for example by commanding steer angle) to maintain its path and longitudinal control (for example by commanding engine torque and braking) to manage a gap between the vehicles according to a policy”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gap measurement for vehicle convoying of Erlien to accurately monitor and guarantee that a safe gap be maintained between the following vehicle and other vehicles on the road (including the lead vehicle) to save fuel and have a safe and flexible drive (Laws paragraph “0036”).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable in view of Erlien et al (WO 2018085107 A1) in view of Laws et al (US 2020/0057453 A1) in view of Celikkol et al (US 2016/0253906 A1).

Regarding claim 3, Erlien fails to explicitly disclose detecting the follower is not presently on the path.
However Laws teaches detecting the follower is not presently on the path (see Laws paragraph “0076-0077” “the V2 position is determined to be NOT on the V1 path or, in danger of deviating from the determined V1 “path envelope”, in step 1130, the magnitude of the problem/error is assessed”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gap measurement for vehicle convoying of Erlien to accurately monitor and guarantee that a safe gap be maintained between the following vehicle and other vehicles on the road (including the lead vehicle) to save fuel and have a safe and flexible drive  (Laws paragraph “0076”).
But modified Erlien fails to explicitly teach determining a recovery path based on Leader-Follower Relative Pose.
However Celikkol teaches determining a recovery path based on Leader-Follower Relative Pose (see Celikkol paragraphs “0086-0087” “the leader UUV was given two reference points, R1 and R2 while the follower was required to maintain, a relative x-offset of 4 m from the leader and to maintain y-axis alignment with the leader UUV (See, for example, FIG. 9)” and “The control goal for the follower UUV was to follow the leader from 4 m behind in x-axis direction while maintaining, the same y-axis coordinate. The trajectories generated by the detection algorithms were smoothed using a Kalman filter as the distance detection algorithm resulted in a finite resolution”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gap measurement for vehicle convoying of Erlien to ensure optimizing the distance detection algorithms used by the follower vehicle to achieve the control goal of maintaining both direction and distance behind the leader (Celikkol paragraphs “0086-0087”).

Regarding claim 4, Erlien discloses wherein the step of determining a recovery path further comprises: detecting present pose of the leader; deriving a pursuit pose along the desired path by extrapolating from the present pose of the leader, by either interpolating backward or projecting forward (see Erlien paragraphs “0012” and “0103” “The measured states of the lead vehicle may be used in the control of one or both of the vehicles - as for example in the context of vehicle platooning or convoying systems, in the at least partially automatic control of the trailing vehicle to maintain a desired gap between the lead vehicle and the trailing vehicle.” And via paragraphs “0022” and “0104” “the gap monitor 610 includes a position/state estimator 612 having a Kalman filter 615 that is used to determine both the most recent estimate of the position of the partner vehicle relative to the host vehicle and to predict the expected position of the partner vehicle at the time the next radar sample will be taken”).

Regarding claim 5, Erlien discloses wherein the pursuit pose is a distance that is independent of a distance derived solely from the Leader-Follower Relative pose (see Erlien paragraphs “0097”, “0101” and “0104” regarding the expected position and orientation that is predicted (i.e. pursuit pose) based on a distance obtained from the radar tracking unit and using knowledge of the vehicle’s velocity with respect to its orientation “the position/state estimator 612 utilizes both the detected radar scenes and other available vehicle state information such as the respective GPS positions, wheel speeds, and inertial measurements of the host and partner vehicles in the estimate of the expected state (e.g. position, velocity etc.) of the leading vehicle”).

Regarding claim 6, Erlien fails to explicitly discloses wherein the step of controlling lateral position is further independent of a desired longitudinal spacing between vehicles.
However Laws teaches wherein the step of controlling lateral position is further independent of a desired longitudinal spacing between vehicles (see Laws paragraph “0036” “he path information (also known as a trace or breadcrumbs) may be transmitted from V1 to V2 periodically, illustrated in FIGS. 1C and 1D by small circles positioned along the path. Furthermore, the FTL system may equip V2 with systems for vehicle identification/perception, localization, and automated following control, so that V2 follows V1 with lateral control (for example by commanding steer angle) to maintain its path and longitudinal control (for example by commanding engine torque and braking) to manage a gap between the vehicles according to a policy”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gap measurement for vehicle convoying of Erlien to accurately monitor and guarantee that a safe gap be maintained between the following vehicle and other vehicles on the road (including the lead vehicle) to save fuel and have a safe and flexible drive  (Laws paragraph “0036”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Erlien et al (WO 2018085107 A1) in view of Laws et al (US 2020/0057453 A1) in view of Lin et al (US 2009/0057068 A1).

Regarding claim 7, Erlien fails to explicitly disclose wherein the reference point depends on a door to camera relative pose.
However Lin teaches wherein the reference point depends on a door to camera relative pose (see Lin paragraph “0021” “As shown in FIG. 1A, video processor 16 receives video images from video camera 12, and access control data from access control system 14. Video camera 12 is orientated to monitor traffic outside of elevator doors 20. The orientation of video camera 12 may be determined based on the location of elevator doors 20 and direction of traffic to and from elevator doors 20. As shown in FIG. 1A, video camera 12 is preferentially located across from elevator doors 20 such that objects located within the field of view of video camera 12 can be monitored”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gap measurement for vehicle convoying of Erlien to determine the camera orientation to ensure capturing desired footage with respect to doors same as in vehicles to detect a reference point which is the door while moving using a camera (Lin paragraph “0021”).



Claims 17-19 are under 35 U.S.C. 103 as being unpatentable in view of Erlien et al (WO 2018085107 A1) in view of Laws et al (US 2020/0057453 A1) in view of Hayashi (US 2019/0241184 A1).
Regarding claim 17, Erlien fails to explicitly disclose wherein while the travel lane cannot be detected using the sensors, then controlling the position of the follower by following the leader.
However Hayashi teaches wherein while the travel lane cannot be detected using the sensors, then controlling the position of the follower by following the leader (see Hayashi paragraph “0004” “when white lines cannot be recognized due to the white lines being dirty, due to the white lines being hard to see in the night, or due to the lack of white lines, the traffic lane is recognized on the basis of a steering wheel angle and the speed of the own vehicle. Thus, the preceding vehicle in the traffic lane in which the own vehicle is traveling is specified as a preceding vehicle to be followed”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gap measurement for vehicle convoying of Erlien to prevent the occurrence of the own vehicle deviating from the own lane in which the own vehicle is currently traveling as a result of following the preceding vehicle that deviates to a traffic lane different from the own lane for secure distance between vehicles and to avoid collision from any sudden deviation (Hayashi paragraphs “0004” and “0010”).

Regarding claim 18, Erlien fails to explicitly disclose determining a lane center offset of the leader from one or more of the sensors; and when a lane center offset of the follower cannot be determined, then controlling the lane center offset position of the follower by following the leader.
However Hayashi teaches determining a lane center offset of the leader from one or more of the sensors; and when a lane center offset of the follower cannot be determined, then controlling the lane center offset position of the follower by following the leader (see Hayashi paragraphs “0004” and “0010” “when white lines cannot be recognized due to the white lines being dirty, due to the white lines being hard to see in the night, or due to the lack of white lines, the traffic lane is recognized on the basis of a steering wheel angle and the speed of the own vehicle. Thus, the preceding vehicle in the traffic lane in which the own vehicle is traveling is specified as a preceding vehicle to be followed” and “it can be determined based on the lane markings estimated and calculated by the estimation and calculation section that the preceding vehicle has deviated to a traffic lane different from the own lane. Accordingly, it is possible to prevent the occurrence of the own vehicle deviating from the own lane in which the own vehicle is currently traveling as a result of following the preceding vehicle that deviates to a traffic lane different from the own lane”).

Regarding claim 19, Erlien discloses wherein the step of selectively controlling the position of the follower further comprises: in a first state, controlling the position of the follower from the travel lane in a second state, controlling the position of the follower from the position of the leader in a third state, controlling the position of the follower from the travel lane (see Erlien paragraph “0075” as shown in figures 4A-4D “Figures 4A-4D illustrate a few (of the many) potential relative positioning of two trucks that are in the process of establishing a platoon. In Figure 4A, the lead truck 251 is directly ahead of the trailing truck 252 and its bounding box 255 is fully within the field of view 263 of trailing truck radar unit 260. In contrast, in Fig. 4B, the lead truck 251 is in a lane adjacent the trailing truck 252 and some, but not all of the lead truck 251 itself (and thus not all of bounding box 255) is within the field of view 263 of trailing truck radar unit 260. In Fig. 4C, the lead truck 251 is in a lane adjacent to the trailing truck 252 and all of the lead truck 251 itself, but not the entire bounding box 255, is within the field of view 263 of trailing truck radar unit 260. In Fig. 4D, the lead truck 251 is again in a lane adjacent the trailing truck 252 but differs from FIGS 4B and 4C in that the entire bounding box 255 associated with lead truck 251 is within the field of view 263 of trailing truck radar unit 260. In circumstances where the entire bounding box is not located within the radar unit's field of view (e.g., a scenario such as shown in Figs 4B or 4C or when the lead vehicle is otherwise out of view), the partner vehicle identification logic waits at step 209 for the entire bounding box to come within the radar unit's field.”).

    PNG
    media_image3.png
    819
    544
    media_image3.png
    Greyscale

Figures 4A-4D
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664